Citation Nr: 0717243	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-27 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the post-traumatic stress disorder (PTSD) 
disability prior to May 8, 2003.

2.  Entitlement to an evaluation in excess of 70 percent for 
the post-traumatic stress disorder (PTSD) disability 
beginning May 8, 2003.

REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant had active service from July 1965 to July 1967.  
This case originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office in 
San Juan, the Commonwealth of Puerto Rico.

Pursuant to a June 2002 Board decision, the RO granted 
service connection for post-traumatic stress disorder in a 
rating decision issued in July 2002, and assigned a 10 
percent evaluation effective January 9, 1995, the date the 
appellant filed his original claim.  

After the appellant disagreed with the 10 percent initial 
PTSD evaluation, the RO increased the rating from 10 to 30 
percent, effective from January 1995.  The RO subsequently 
increased the rating to 70 percent, effective from May 8, 
2003 (the date of a VA examination), in a rating decision 
issued in February 2004.  

However, the veteran did not state then or thereafter that he 
was satisfied with the disability ratings assigned.  The law 
provides that in these circumstances, it is to be presumed 
that the veteran is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board thereafter denied each one of the appellant's 
increased rating claims in a decision dated September 2, 
2005.  The appellant then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In November 2006, the parties filed a 
Joint Motion for a Partial Remand.  (The denial by the Board 
of the appellant's claim for an earlier effective date for 
the grant of service connection for PTSD was not appealed).  

The bases for the Motion for Partial Remand were that VA had 
breached the duty to assist and that the Board had provided 
inadequate reasons and bases for its decision.  A November 
2006 Order of the Court granted the Joint Motion and vacated 
the Board's decision as to the increased rating issues.  The 
issues on appeal were remanded for readjudication pursuant to 
the provisions of 38 U.S.C.A. § 7252(a).

The appellant has appealed the initial rating assigned for 
the PTSD disability.  In effect, he is asking for a higher 
rating effective from the date service connection was 
granted.  Consequently, the Board will consider the entire 
time period in question, from the original grant of service 
connection (January 9, 1995) to the present.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Therefore, consideration 
of the PTSD claim must now include consideration of whether 
an initial evaluation in excess of 30 percent is warranted 
for the period from January 9, 1995 to May 7, 2003, and 
whether an evaluation in excess of 70 percent is warranted 
from May 8, 2003.

The July 2003 Supplemental Statement of the Case (SOC) 
indicates that the veteran's service-connected psychiatric 
disability was evaluated under 38 C.F.R. § 4.130.  The rating 
criteria that currently apply to mental disorders under 
38 C.F.R. § 4.130 were amended effective in November 1996; 
prior to November 7, 1996, mental disorders had been 
evaluated under the provisions of 38 C.F.R. § 4.132.  

It has been held by the appellate courts that where laws or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process is 
completed, unless Congress provides otherwise, the version of 
the law most favorable to the veteran will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, because the date of 
the grant of service connection is January 9, 1995, either 
the previous or the current rating criteria may apply, 
whichever are most favorable to the veteran, for his service-
connected PTSD disability.  The veteran must be afforded 
review of the applicable rating for his PTSD disability for 
all applicable periods, under both the old and new criteria.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The evidence of record indicates that the appellant received 
treatment for his PTSD disability at the San Juan Vet Center.  
However, the complete associated records are not included in 
the claims file.  In addition, it also appears that the 
records of the appellant's treatment for PTSD at VA medical 
facilities are not complete.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The AMC/RO should, with the assistance of the 
appellant as needed, obtain the pertinent Vet Center records 
in their entirety and associate them with the claims file.  
In addition, all of the relevant VA treatment records not 
already of record should be obtained and associated with the 
claims file.

Finally, the appellant last underwent a PTSD examination for 
compensation and pension purposes in May 2003 - four years 
ago.  In this regard, it is noted that the Court has held 
that where the evidence does not adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
veteran of the information and evidence 
yet needed to substantiate his increased 
rating claims and of what part of such 
evidence he should obtain, and what part 
the AMC/RO will yet attempt to obtain on 
his behalf, including VA records.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant should 
also be told to provide any evidence in 
his possession pertinent to his claims.  
38 C.F.R. § 3.159 (2006).

2.  The AMC/RO should contact the 
appellant to determine the names, 
addresses, and dates of treatment by any 
physicians, hospitals or treatment 
centers (private or government) who 
provided him with relevant evaluation or 
treatment for his psychiatric disability 
from 1994 to the present, not already 
provided.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the AMC/RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal, 
including all private treatment, to the 
extent not already on file.  In 
particular, the records from the San Juan 
Vet Center must be obtained.

All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  All pertinent VA treatment records 
not already of record should be 
identified and obtained.  These records 
should be associated with the claims 
file.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  They 
should be given opportunity to obtain the 
records.

4.  After accomplishing the above 
development, the AMC/RO should schedule 
the appellant for an examination by a 
psychiatrist to determine the nature and 
extent of his service-connected PTSD.  
The entire claims file must be made 
available to the examiner in conjunction 
with the examination.  All appropriate 
testing should be accomplished.  

In addition to providing a current Global 
Assessment of Functioning (GAF) Score, 
the examiner should review the record and 
provide GAF score(s) indicating the level 
of impairment produced by the service-
connected PTSD for the years from 1995 to 
the present.  The examiner should also 
comment on degree of 
industrial/occupational and social 
impairment produced solely by the 
service-connected PTSD, if possible.

5.  Upon receipt of the VA examiner's 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2.  

6.  Thereafter, the AMC/RO should 
readjudicate the appellant's increased 
rating claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories, statutes, regulations and 
Diagnostic Codes (past and current), as 
well as 38 C.F.R. §§ 3.321.  All relevant 
evidence of record should be addressed.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


